59 F.3d 168NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES OF AMERICA, Plaintiff--Appellee,v.Jasper HARRIS, Jr., Defendant--Appellant.
No. 95-5029.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995Decided:  June 20, 1995

Jasper Harris, Jr., Appellant Pro Se.  Sara E. Heath, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, VA, for Appellee.
Before NIEMEYER and WILLIAMS, C.J., and BUTZNER, Sr. C.J.
PER CURIAM:


1
Appellant appeals from the district court's order affirming a magistrate judge's decision after a bench trial finding Appellant guilty of speeding on a military installation within the Commonwealth of Virginia, 32 C.F.R. Pt. 634, App.  C (1994) (assimilating Va.Code. Ann. Sec. 46.2-878 (Michie 1994)).  We have reviewed the record and the magistrate judge's findings, and finding no error, affirm the judgment of conviction.


2
Appellant was stopped for driving forty-five miles per hour in a thirty-five mile per hour zone.  The police officer testified that his radar unit was tested with tuning forks the morning of the incident and, in his opinion, it was operating at 100 percent accuracy.  The Government introduced the certificates of calibration for the tuning forks.  Appellant presented no evidence, but merely argued that his car was malfunctioning at the time and was, therefore, incapable of speeding.


3
We find the evidence sufficient to sustain Appellant's speeding conviction.  The evidence presented to the magistrate judge fully complied with Virginia's requirements to prove a speeding violation through the use of radar.  See Va.Code Ann. Sec. 46.2-882 (Michie 1994);  Sweeny v. Commonwealth, 179 S.E.2d 509 (Va.1971).  Accordingly, Appellant's conviction is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

AFFIRMED